On order of the Court, the application for leave to appeal the October 24, 2017 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether the defendants violated either the Takings Clause of the United States Constitution, U.S. Const., Am. V, or the Takings Clause of the Michigan Constitution, Const. 1963, art. 10, § 2, or both, by retaining proceeds from the sale of tax foreclosed property that exceeded the amount of the tax delinquency in accordance with MCL 211.78m(8)(h). The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).
Persons or groups interested in the determination of the issues presented in this *402case may move the Court for permission to file briefs amicus curiae.